UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02671 Deutsche Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 11/30/2014 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2014 Semiannual Report to Shareholders Deutsche Strategic High Yield Tax-Free Fund (formerly DWS Strategic High Yield Tax-Free Fund) Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 9 Investment Portfolio 35 Statement of Assets and Liabilities 37 Statement of Operations 38 Statement of Cash Flows 39 Statement of Changes in Net Assets 40 Financial Highlights 48 Notes to Financial Statements 59 Information About Your Fund's Expenses 61 Advisory Agreement Board Considerations and Fee Evaluation 66 Account Management Resources 68 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. Although the fund seeks income that is exempt from federal income taxes, a portion of the fund’s distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary November 30, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 2.33% 10.26% 5.99% 4.85% Adjusted for the Maximum Sales Charge (max 2.75% load) –0.48% 7.23% 5.40% 4.56% Barclays Municipal Bond Index† 2.45% 8.23% 5.12% 4.81% Average Annual Total Returns as of 9/30/14 (most recent calendar quarter end) Unadjusted for Sales Charge 10.01% 5.09% 4.84% Adjusted for the Maximum Sales Charge (max 2.75% load) 6.99% 4.51% 4.55% Barclays Municipal Bond Index† 7.93% 4.67% 4.72% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 1.95% 9.43% 5.19% 4.05% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.05% 6.43% 5.03% 4.05% Barclays Municipal Bond Index† 2.45% 8.23% 5.12% 4.81% Average Annual Total Returns as of 9/30/14 (most recent calendar quarter end) Unadjusted for Sales Charge 9.18% 4.31% 4.04% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 6.18% 4.14% 4.04% Barclays Municipal Bond Index† 7.93% 4.67% 4.72% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 Unadjusted for Sales Charge 1.87% 9.45% 5.18% 4.06% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.87% 9.45% 5.18% 4.06% Barclays Municipal Bond Index† 2.45% 8.23% 5.12% 4.81% Average Annual Total Returns as of 9/30/14 (most recent calendar quarter end) Unadjusted for Sales Charge 9.11% 4.30% 4.05% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 9.11% 4.30% 4.05% Barclays Municipal Bond Index† 7.93% 4.67% 4.72% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 No Sales Charges 2.46% 10.54% 6.25% 5.09% Barclays Municipal Bond Index† 2.45% 8.23% 5.12% 4.81% Average Annual Total Returns as of 9/30/14 (most recent calendar quarter end) No Sales Charges 10.29% 5.35% 5.08% Barclays Municipal Bond Index† 7.93% 4.67% 4.72% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 11/30/14 No Sales Charges 2.47% 10.54% 6.25% 5.12% Barclays Municipal Bond Index† 2.45% 8.23% 5.12% 4.81% Average Annual Total Returns as of 9/30/14 (most recent calendar quarter end) No Sales Charges 10.29% 5.37% 5.11% Barclays Municipal Bond Index† 7.93% 4.67% 4.72% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2014 are 1.00%, 1.77%, 1.75%, 0.87% and 0.76% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 11/30/14 $ 5/31/14 $ Distribution Information as of 11/30/14 Income Dividends, Six Months $ November Income Dividend $ SEC 30-day Yield‡‡ % Tax Equivalent Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended November 30, 2014 shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.60%, 1.92%, 1.91%, 2.85% and 2.94% for Classes A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income rate of 43.4%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on November 30, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 4.29%, 3.53%, 3.54%, 4.46% and 4.55% for Classes A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1987. — Joined Deutsche Asset & Wealth Management in 1983. — Vice Chairman of Deutsche Asset & Wealth Management, Americas; formerly, Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Rebecca L. Flinn, Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1998. — Joined Deutsche Asset & Wealth Management in 1986. — BA, University of Redlands, California. A. Gene Caponi, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2009. — Joined Deutsche Asset & Wealth Management in 1998. — BS, State University of New York, Oswego; MBA, State University of New York at Albany. Effective October 1, 2014, Ashton P. Goodfield and Carol L. Flynn were added as Co-Lead Portfolio Managers of the fund, joining the current portfolio management team. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1986. — Co-Head of Municipal Bonds. — BA, Duke University. Carol L. Flynn, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1994. — Co-Head of Municipal Bonds. — BS, Duke University; MBA, University of Connecticut. Portfolio Summary (Unaudited) Investment Portfolio as of November 30, 2014 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 93.2% Alabama 0.1% Montgomery, AL, Medical Clinic Board, Health Care Facility Revenue, Jackson Hospital & Clinic, 5.25%, 3/1/2036 Arizona 1.3% Arizona, Salt River Pima-Maricopa Indian Community, 0.06%**, 10/1/2025, LOC: Bank of America NA Arizona, Salt Verde Financial Corp., Gas Revenue, 5.25%, 12/1/2025, GTY: Citibank NA Maricopa County, AZ, Pollution Control Corp. Revenue, El Paso Electric Co. Project, Series B, 7.25%, 4/1/2040 Pima County, AZ, Industrial Development Revenue, Tucson Electric Power, 5.75%, 9/1/2029 Tempe, AZ, Industrial Development Authority Revenue, Tempe Life Care Village, Inc.: Series A, 6.25%, 12/1/2042 Series A, 6.25%, 12/1/2046 Yavapai County, AZ, Industrial Development Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, Series A-1, AMT, 4.9%, 3/1/2028 California 10.4% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, Prerefunded, 5.125%, 4/1/2039 Series F-1, Prerefunded, 5.5%, 4/1/2043 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034, GTY: Citigroup, Inc. California, Morongo Band of Mission Indians, Enterprise Casino Revenue, Series B, 144A, 6.5%, 3/1/2028 California, State General Obligation: Series B, 144A, 0.04%**, 5/1/2040, LOC: Bank of Tokyo-Mitsubishi UFJ 5.0%, 8/1/2034 5.0%, 2/1/2043 5.5%, 3/1/2040 California, State General Obligation, Various Purposes: 5.0%, 11/1/2032 5.0%, 11/1/2037 5.75%, 4/1/2031 California, State Public Works Board, Lease Revenue, Series B, 5.0%, 10/1/2039 California, State Public Works Board, Lease Revenue, Capital Projects: Series A-1, 6.0%, 3/1/2035 Series I-1, 6.375%, 11/1/2034 California, Statewide Communities Development Authority Revenue, Terraces At San Joaquin Gardens Project: Series A, 5.625%, 10/1/2032 Series A, 6.0%, 10/1/2042 Series A, 6.0%, 10/1/2047 Long Beach, CA, Bond Finance Authority, Natural Gas Purchase Revenue, Series A, 5.25%, 11/15/2023, GTY: Merrill Lynch & Co., Inc. Riverside County, CA, Transportation Commission Toll Revenue, Series A, 5.75%, 6/1/2048 San Buenaventura, CA, Community Memorial Health Systems, 7.5%, 12/1/2041 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Francisco City & County, CA, Airports Commission, International Airport Revenue, Series A, AMT, 5.0%, 5/1/2044 San Francisco, CA, City & County Public Utilities Commission, Water Revenue, Series A, 5.125%, 11/1/2039 San Francisco, CA, City & County Redevelopment Financing Authority, Tax Allocation, Mission Bay South Redevelopment, Series D, 7.0%, 8/1/2041 San Joaquin Hills, CA, Transportation Corridor Agency, Toll Road Revenue, Series A, 5.0%, 1/15/2050 Vernon, CA, Electric Systems Revenue, Series A, 5.5%, 8/1/2041 Colorado 2.2% Colorado, E-470 Public Highway Authority Revenue: Series C, 5.375%, 9/1/2026 Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Christian Living Communities Project, Series A, 5.75%, 1/1/2037 Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, Health Facilities Authority Revenue, Valley View Hospital Association, 5.75%, 5/15/2036 Colorado, Public Energy Authority, Natural Gas Purchased Revenue, 6.25%, 11/15/2028, GTY: Merrill Lynch & Co., Inc. Colorado, Regional Transportation District, Private Activity Revenue, Denver Transit Partners, 6.0%, 1/15/2041 Colorado, State Health Facilities Authority Revenue, Christian Living Community, 6.375%, 1/1/2041 Colorado, State Health Facilities Authority Revenue, Covenant Retirement Communities, Series A, 5.0%, 12/1/2033 Montrose, CO, Memorial Hospital Revenue, 6.375%, 12/1/2023 Connecticut 1.7% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Connecticut, Mashantucket Western Pequot Tribe Bond, 144A, 6.05%, 7/1/2031 (PIK) Connecticut, Mohegan Tribe Indians Gaming Authority, Priority Distribution, 144A, 5.25%, 1/1/2033 Hamden, CT, Facility Revenue, Whitney Center Project, Series A, 7.625%, 1/1/2030 District of Columbia 0.4% Metropolitan Washington, DC, Airport Authority Dulles Toll Road Revenue, Dulles Metrorail & Capital Important Project, Series A, 5.0%, 10/1/2053 Florida 6.6% Bayside, FL, Sales & Special Tax Revenue, Community Development District, Series A, 6.3%, 5/1/2018 Collier County, FL, Industrial Development Authority, Continuing Care Community Revenue, Arlington of Naples Project, Series A, 8.125%, 5/15/2044 Florida, Capital Region Community Development District, Capital Improvement Revenue, Series A, 7.0%, 5/1/2039 Florida, Harbourage at Braden River Community Development District, Capital Improvement Revenue, Series A, 6.125%, 5/1/2034 Florida, Middle Village Community Development District, Special Assessment, Series A, 6.0%, 5/1/2035 Florida, Tolomato Community Development District, Special Assessment, 5.4%, 5/1/2037 Florida, Village Community Development District No. 9, Special Assessment Revenue: 5.5%, 5/1/2042 7.0%, 5/1/2041 Greater Orlando, FL, Aviation Authority Airport Facilities Revenue, Jetblue Airways Corp. Project, AMT, 5.0%, 11/15/2026 Highlands County, FL, Health Facilities Authority Revenue, Adventist Health System: Series G, 5.125%, 11/15/2020 Series G, Prerefunded, 5.125%, 11/15/2020 Series G, Prerefunded, 5.125%, 11/15/2021 Series G, Prerefunded, 5.125%, 11/15/2022 Series G, Prerefunded, 5.125%, 11/15/2023 Lee County, FL, Airport Revenue, Series A, AMT, 5.375%, 10/1/2032 Martin County, FL, Health Facilities Authority, Martin Memorial Medical Center, 5.5%, 11/15/2042 Miami Beach, FL, Health Facilities Authority, Mount Sinai Medical Center: 5.0%, 11/15/2029 5.0%, 11/15/2044 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A, AMT, 5.25%, 10/1/2033, INS: AGC Series A-1, 5.5%, 10/1/2041 Miami-Dade County, FL, Double Barreled Aviation, 5.0%, 7/1/2041 Miami-Dade County, FL, Expressway Authority, Toll Systems Revenue, Series A, 5.0%, 7/1/2044 Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2034 Orange County, FL, Health Facilities Authority Revenue, Orlando Regional Healthcare, Series C, 5.25%, 10/1/2035 Palm Beach County, FL, Health Facilities Authority Revenue, Waterford Project, 5.375%, 11/15/2022 Palm Beach County, FL, Health Facilities Authority, Retirement Community Revenue, Acts Retirement-Life Communities, Inc., 5.5%, 11/15/2033 Port St. Lucie, FL, Special Assessment Revenue, Southwest Annexation District 1, Series B, 5.0%, 7/1/2027, INS: NATL Seminole Tribe, FL, Special Obligation Revenue: Series A, 144A, 5.5%, 10/1/2024 Series A, 144A, 5.75%, 10/1/2022 Georgia 3.7% Americus-Sumter County, GA, Hospital Authority, Magnolia Manor Obligated Group, Series A, 6.375%, 5/15/2043 Atlanta, GA, Tax Allocation, Beltline Project: Series B, 7.375%, 1/1/2031 Atlanta, GA, Tax Allocation, Princeton Lakes Project, 144A, 5.5%, 1/1/2031 Atlanta, GA, Water & Wastewater Revenue: Series B, 5.375%, 11/1/2039, INS: AGMC Series A, 6.25%, 11/1/2034 De Kalb County, GA, Hospital Authority Revenue, Anticipation Certificates, Dekalb Medical Center, Inc. Project, 6.125%, 9/1/2040 De Kalb County, GA, Water & Sewer Revenue, Series A, 5.25%, 10/1/2032 Gainesville & Hall County, GA, Hospital Authority, Northeast Georgia Health System, Inc. Project: Series A, 5.25%, 8/15/2049 (a) Series A, 5.5%, 8/15/2054 (a) Georgia, Glynn-Brunswick Memorial Hospital Authority Revenue, Anticipation Certificates-Southeast Health, Series A, 5.625%, 8/1/2034 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2019, GTY: JPMorgan Chase & Co. (b) Series A, 5.5%, 9/15/2024, GTY: Merrill Lynch & Co., Inc. Guam 0.9% Government of Guam, General Obligation, Series A, 7.0%, 11/15/2039 Guam, International Airport Authority, Series C, AMT, 6.375%, 10/1/2043 Guam, Power Authority Revenue, Series A, 5.5%, 10/1/2030 Hawaii 1.9% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2034 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, 15 Craigside Project, Series A, 9.0%, 11/15/2044 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc.: Series B, AMT, 4.6%, 5/1/2026, INS: FGIC 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Illinois 6.7% Chicago, IL, General Obligation: Series A, 5.0%, 1/1/2033 Series A, 5.25%, 1/1/2029, INS: AGMC Series A, 5.25%, 1/1/2032 Series A, 5.25%, 1/1/2035 Chicago, IL, O'Hare International Airport Revenue, Third Lien: Series A, 5.75%, 1/1/2039 Series B, 6.0%, 1/1/2041 Cook County, IL, Forest Preservation District, Series C, 5.0%, 12/15/2037 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Friendship Village of Schaumburg: Series A, 5.625%, 2/15/2037 7.25%, 2/15/2045 Illinois, Finance Authority Revenue, Park Place of Elmhurst, Series A, 8.125%, 5/15/2040 Illinois, Finance Authority Revenue, Rush University Medical Center, Series B, 5.75%, 11/1/2028, INS: NATL Illinois, Finance Authority Revenue, Swedish Covenant Hospital, Series A, 6.0%, 8/15/2038 Illinois, Finance Authority Revenue, The Admiral at Lake Project: Series A, 7.75%, 5/15/2030 Series A, 8.0%, 5/15/2040 Series A, 8.0%, 5/15/2046 Illinois, Finance Authority Revenue, Three Crowns Park Plaza: Series A, 5.875%, 2/15/2026 Series A, 5.875%, 2/15/2038 Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Place, Series B, 5.0%, 6/15/2050, INS: AGMC Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, State Finance Authority Revenue, Northwestern University, Series C, 0.04%**, 12/1/2034 Illinois, State Finance Authority Revenue, OSF Healthcare Systems, Series A, 5.0%, 5/15/2041 Illinois, State Finance Authority Revenue, Trinity Health Corp., Series L, 5.0%, 12/1/2030 Illinois, State General Obligation: 5.0%, 2/1/2039 5.0%, 5/1/2039 5.5%, 7/1/2038 Indiana 1.4% Indiana, Health & Educational Facility Financing Authority, Hospital Revenue, Community Foundation Northwest, 5.5%, 3/1/2037 Indiana, State Finance Authority Revenue, Greencroft Obligation Group, Series A, 7.0%, 11/15/2043 Indiana, State Finance Authority Revenue, I-69 Development Partners LLC, AMT, 5.25%, 9/1/2034 Indiana, State Finance Authority, Hospital Revenue, Indiana University Health, Series D, 0.03%**, 3/1/2033, LOC: Northern Trust Co. North Manchester, IN, Economic Development Revenue, Peabody Retirement Community Project: Series B, 1.0%, 12/1/2045* 14 Series A, 5.13%**, 12/1/2045 Valparaiso, IN, Exempt Facilities Revenue, Pratt Paper LLC Project, AMT, 7.0%, 1/1/2044, GTY: Pratt Industries (U.S.A.) Vigo County, IN, Hospital Authority Revenue, Union Hospital, Inc.: 144A, 5.5%, 9/1/2027 8.0%, 9/1/2041 Iowa 0.9% Altoona, IA, Urban Renewal Tax Increment Revenue, Annual Appropriation: 6.0%, 6/1/2034 6.0%, 6/1/2039 Iowa, Finance Authority Retirement Community Revenue, Edgewater LLC Project, 6.5%, 11/15/2027 Iowa, State Finance Authority, Midwestern Disaster Area Revenue, Fertilizer Co. Project, 5.25%, 12/1/2025 Kansas 0.4% Lenexa, KS, Health Care Facility Revenue, 5.5%, 5/15/2039 Lenexa, KS, Health Care Facility Revenue, Lakeview Village, Inc. Project, 7.25%, 5/15/2039 Kentucky 1.7% Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2033, INS: AGC Kentucky, Public Transportation Infrastructure Authority Toll Revenue, 1st Tier-Downtown Crossing, Series A, 6.0%, 7/1/2053 Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 2.5% DeSoto Parish, LA, Environmental Improvement Revenue, International Paper Co. Project, Series A, AMT, 5.75%, 9/1/2031 Louisiana, Local Government Environmental Facilities & Community Development, Westlake Chemical Corp., Series A, 6.5%, 8/1/2029 Louisiana, Local Government Environmental Facilities, Community Development Authority Revenue, 6.75%, 11/1/2032 Louisiana, Public Facilities Authority Revenue, Ochsner Clinic Foundation Project, 6.75%, 5/15/2041 Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Louisiana, Tobacco Settlement Financing Corp. Revenue, Series A, 5.25%, 5/15/2035 Maine 0.6% Maine, Health & Higher Educational Facilities Authority Revenue, Maine General Medical Center, 6.75%, 7/1/2036 Maryland 1.9% Anne Arundel County, MD, Special Obligation, National Business Park North Project, 6.1%, 7/1/2040 Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2031 (c) Series B, 5.25%, 12/1/2031 (c) Maryland, State Health & Higher Educational Facilities Authority Revenue, Adventist Healthcare, Series A, 6.125%, 1/1/2036 Maryland, State Health & Higher Educational Facilities Authority Revenue, Doctors Community Hospital, Inc., 5.75%, 7/1/2038 Maryland, State Health & Higher Educational Facilities Authority Revenue, Mercy Medical Center: Series A, 5.0%, 7/1/2037 6.25%, 7/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital: 5.75%, 1/1/2033 6.0%, 1/1/2028 Westminster, MD, Project Revenue, Lutheran Village Millers Grant, Inc., Series A, 6.25%, 7/1/2044 Massachusetts 2.9% Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project: AMT, 6.5%, 9/1/2035 AMT, 8.0%, 9/1/2035* Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2039 Series B, 11/15/2056* Massachusetts, State Development Finance Agency Revenue, Tufts Medical Center, Inc., Series I, 7.25%, 1/1/2032 Massachusetts, State Health & Educational Facilities Authority Revenue, Caregroup Healthcare System: Series E-1, 5.0%, 7/1/2028 Series E-1, 5.125%, 7/1/2038 Massachusetts, State Health & Educational Facilities Authority Revenue, Milford Regional Medical Center: Series E, 5.0%, 7/15/2022 Series E, 5.0%, 7/15/2032 Series E, 5.0%, 7/15/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, South Shore Hospital: Series F, 5.625%, 7/1/2019 Series F, 5.75%, 7/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Port Authority Special Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2016, INS: AMBAC Series A, AMT, 5.5%, 1/1/2018, INS: AMBAC Michigan 2.4% Dearborn, MI, Economic Development Corp. Revenue, Limited Obligation, Henry Ford Village: 7.0%, 11/15/2038 7.125%, 11/15/2043 Detroit, MI, Water & Sewerage Department, Sewerage Disposal System Revenue, Series A, 5.25%, 7/1/2039 Detroit, MI, Water Supply Systems Revenue, Series A, 5.75%, 7/1/2037 Kalamazoo, MI, Economic Development Corp. Revenue, Limited Obligation, Heritage Community: 5.375%, 5/15/2027 5.5%, 5/15/2036 Kentwood, MI, Economic Development Corp., Limited Obligation, Holland Home, 5.625%, 11/15/2041 Michigan, State Finance Authority Revenue, Detroit Water & Sewer, Series C-3, 5.0%, 7/1/2033, INS: AGMC Michigan, State Finance Authority Revenue, Trinity Health Corp., 5.0%, 12/1/2031 Michigan, State Hospital Finance Authority Revenue, Henry Ford Health Hospital, 5.75%, 11/15/2039 Mississippi 1.1% Lowndes County, MS, Solid Waste Disposal & Pollution Control Revenue, Weyerhaeuser Co. Project, Series A, 6.8%, 4/1/2022 Warren County, MS, Gulf Opportunity Zone, International Paper Co.: Series A, 5.375%, 12/1/2035 Series A, 5.5%, 9/1/2031 Series A, 5.8%, 5/1/2034, GTY: International Paper Co. Series A, 6.5%, 9/1/2032 Missouri 0.8% Cass County, MO, Hospital Revenue, 5.5%, 5/1/2027 Kansas City, MO, Industrial Development Authority, Health Facilities Revenue, First Mortgage, Bishop Spencer, Series A, 6.5%, 1/1/2035 Kirkwood, MO, Industrial Development Authority, Retirement Community Revenue, Aberdeen Heights: Series A, 8.25%, 5/15/2039 Series A, 8.25%, 5/15/2045 Missouri, State Health & Educational Facilities Authority, Lutheran Senior Services, 6.0%, 2/1/2041 St. Louis, MO, Lambert-St. Louis International Airport Revenue, Series A-1, 6.625%, 7/1/2034 Nebraska 0.2% Douglas County, NE, Hospital Authority No. 002 Revenue, Health Facilities, Immanuel Obligation Group, 5.625%, 1/1/2040 Lancaster County, NE, Hospital Authority No.1, Health Facilities Revenue, Immanuel Obligation Group, 5.625%, 1/1/2040 Nevada 0.4% Reno, NV, Hospital Revenue, Renown Regional Medical Center Project, Series A, 5.0%, 6/1/2027 Sparks, NV, Local Improvement Districts, Limited Obligation District No. 3, 6.75%, 9/1/2027 New Hampshire 1.3% New Hampshire, Health & Education Facilities Authority Revenue, Havenwood-Heritage Heights: Series A, 5.35%, 1/1/2026 Series A, 5.4%, 1/1/2030 New Hampshire, Health & Education Facilities Authority Revenue, Wentworth-Douglas Hospital, Series A, 7.0%, 1/1/2038 New Hampshire, Senior Care Revenue, Health & Educational Facilities Authority, New Hampshire Catholic Charities, 5.8%, 8/1/2022 New Hampshire, State Business Finance Authority Revenue, Elliot Hospital Obligation Group, Series A, 6.125%, 10/1/2039 New Hampshire, State Business Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, AMT, 5.2%, 5/1/2027 New Hampshire, State Health & Education Facilities Authority Revenue, Rivermead Retirement Community: Series A, 6.625%, 7/1/2031 Series A, 6.875%, 7/1/2041 New Jersey 3.4% New Jersey, Health Care Facilities Financing Authority Revenue, St. Joseph's Health Care System, 6.625%, 7/1/2038 New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, State Economic Development Authority Revenue, 5.0%, 6/15/2028 New Jersey, State Economic Development Authority Revenue, The Goethals Bridge Replacement Project, AMT, 5.375%, 1/1/2043 New Jersey, State Economic Development Authority, Continental Airlines, Inc. Project, AMT, 4.875%, 9/15/2019 New Jersey, State Economic Development Authority, Special Facilities Revenue, Continental Airlines, Inc. Project, Series B, AMT, 5.625%, 11/15/2030 New Jersey, State Health Care Facilities Financing Authority Revenue, Saint Barnabas Health, Series A, 5.625%, 7/1/2032 New Jersey, State Transportation Trust Fund Authority, Transportation Systems, Series A, 5.5%, 6/15/2041 New Jersey, Tobacco Settlement Financing Corp.: Series 1A, 4.75%, 6/1/2034 Series 1-A, 5.0%, 6/1/2029 New Mexico 0.5% Farmington, NM, Pollution Control Revenue, Public Service Co. of New Mexico, Series C, 5.9%, 6/1/2040 New York 3.9% Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, 5.25%, 11/15/2027 Series A, 5.75%, 11/15/2022 Hudson, NY, Yards Infrastructure Corp. Revenue: Series A, 5.25%, 2/15/2047 Series A, 5.75%, 2/15/2047 Nassau, NY, Health Care Corp. Revenue, 0.04%**, 8/1/2029, LOC: TD Bank NA New York, State Dormitory Authority Revenues, NYU Hospital Center, Series B, Prerefunded, 5.25%, 7/1/2024 New York, State Dormitory Authority Revenues, Orange Regional Medical Center, 6.125%, 12/1/2029 New York, State Liberty Development Corp. Revenue, World Trade Center Project, "3-3", 7.25%, 11/15/2044 New York & New Jersey, Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport: AMT, 7.625%, 8/1/2025, GTY: American Airlines Group AMT, 7.75%, 8/1/2031, GTY: American Airlines Group AMT, 8.0%, 8/1/2028, GTY: American Airlines Group New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 New York City, NY, Municipal Finance Authority, Water & Sewer Systems Revenue, Series AA-2, 0.04%**, 6/15/2050, SPA: JPMorgan Chase Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series EE, 5.0%, 6/15/2047 Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project, 5.7%, 1/1/2028 North Carolina 0.2% Charlotte, NC, Airport Revenue, Series A, 5.0%, 7/1/2039 North Carolina, Medical Care Commission, Retirement Facilities Revenue, First Mortgage, Southminster Project, Series A, 5.625%, 10/1/2027 North Dakota 0.2% Burleigh County, ND, Health Care Revenue, St. Alexius Medical Center Project, Series A, 5.0%, 7/1/2035 Grand Forks, ND, Health Care System Revenue, Altru Health System, 5.0%, 12/1/2032 Ohio 0.7% Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2030 Hamilton County, OH, Health Care Facilities Revenue, Christ Hospital Project, 5.5%, 6/1/2042 Hamilton County, OH, Health Care Revenue, Life Enriching Communities Project: 6.125%, 1/1/2031 6.625%, 1/1/2046 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems Project, Series 2010, 5.75%, 11/15/2040 Oklahoma 0.4% Tulsa County, OK, Industrial Authority, Senior Living Community Revenue, Montereau, Inc. Project, Series A, 7.25%, 11/1/2045 Pennsylvania 3.1% Cumberland County, PA, Municipal Authority Revenue, Asbury Obligation Group, 6.125%, 1/1/2045 Lancaster County, PA, Hospital Authority Revenue, Brethren Village Project, Series A, 6.375%, 7/1/2030 Montgomery County, PA, Industrial Development Authority Revenue, Whitemarsh Continuing Care, 6.25%, 2/1/2035 Northampton County, PA, Hospital Authority Revenue, St. Luke's Hospital Project: Series A, 5.375%, 8/15/2028 Series A, 5.5%, 8/15/2035 Pennsylvania, Economic Development Finance Authority, U.S. Airways Group, Series B, 8.0%, 5/1/2029, GTY: U.S. Airways, Inc. Pennsylvania, Economic Development Financing Authority, Sewer Sludge Disposal Revenue, Philadelphia Biosolids Facility, 6.25%, 1/1/2032 Pennsylvania, State Turnpike Commission Revenue: Series C, 5.0%, 12/1/2043 Series A, 6.5%, 12/1/2036 Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Philadelphia, PA, Gas Works Revenue, 5.25%, 8/1/2040 Philadelphia, PA, Hospitals & Higher Education Facilities Authority Revenue, Temple University Health Systems, Series A, 5.0%, 7/1/2034 Puerto Rico 2.5% Commonwealth of Puerto Rico, General Obligation, Series A, 8.0%, 7/1/2035 Commonwealth of Puerto Rico, Public Improvement, Series B, 6.5%, 7/1/2037 Puerto Rico, Public Buildings Authority Revenue, Government Facilities, Series M, 6.25%, 7/1/2022 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series C, 5.25%, 8/1/2041 Series A, 5.5%, 8/1/2042 Series A, 5.75%, 8/1/2037 Series A, 6.0%, 8/1/2042 Series A, 6.375%, 8/1/2039 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 South Carolina 1.6% Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, Series B, 5.0%, 10/1/2031 Hardeeville, SC, Assessment Revenue, Anderson Tract Municipal Improvement District: Series B, 7.5%, 11/1/2015 Series A, 7.75%, 11/1/2039 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance, 5.75%, 8/1/2039 South Carolina, State Public Service Authority Revenue, Series C, 5.0%, 12/1/2046 South Carolina, State Public Service Authority Revenue, Santee Cooper, Series A, 5.75%, 12/1/2043 South Dakota 0.5% South Dakota, State Health & Educational Facilities Authority Revenue, Avera Health: Series B, 5.25%, 7/1/2038 Series B, 5.5%, 7/1/2035 South Dakota, State Health & Educational Facilities Authority Revenue, Sanford Health, 5.0%, 11/1/2027 Tennessee 2.7% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue: 5.0%, 12/15/2017, GTY: Merrill Lynch & Co., Inc. 5.0%, 12/15/2018, GTY: Merrill Lynch & Co., Inc. Jackson, TN, Hospital Revenue, Jackson-Madison Project, 5.625%, 4/1/2038 Johnson City, TN, Health & Educational Facilities, Board Hospital Revenue, First Mortgage, Mountain States Health Alliance, Series A, 5.5%, 7/1/2036 Johnson City, TN, Health & Educational Facilities, Board Hospital Revenue, Mountain States Health Alliance, 6.5%, 7/1/2038 Tennessee, Energy Acquisition Corp., Gas Revenue: Series C, 5.0%, 2/1/2027, GTY: The Goldman Sachs Group, Inc. Series A, 5.25%, 9/1/2018, GTY: The Goldman Sachs Group, Inc. Texas 13.3% Bexar County, TX, Health Facilities Development Corp. Revenue, Army Retirement Residence Project, 6.2%, 7/1/2045 Brazos River, TX, Harbor Navigation District, Brazoria County Environmental Health, Dow Chemical Co. Project: Series B-2, 4.95%, 5/15/2033 Series A-3, AMT, 5.125%, 5/15/2033 Brazos River, TX, Pollution Control Authority Revenue, Series D-1, 144A, AMT, 8.25%, 5/1/2033* Cass County, TX, Industrial Development Corp., Environmental Improvement Revenue, International Paper Co. Projects, Series A, 9.25%, 3/1/2024 Central Texas, Regional Mobility Authority Revenue, Capital Appreciation: Zero Coupon, 1/1/2030 Zero Coupon, 1/1/2032 Central Texas, Regional Mobility Authority Revenue, Senior Lien: Series A, 5.0%, 1/1/2043 6.0%, 1/1/2041 Gulf Coast, TX, Waste Disposal Authority, Exxon Mobil Project, AMT, 0.05%**, 12/1/2025 Harris County, TX, Cultural Education Facilities Finance Corp. Revenue, 1st Mortgage-Brazos Presbyterian Homes, Inc. Project: Series B, 7.0%, 1/1/2043 Series B, 7.0%, 1/1/2048 Houston, TX, Airport System Revenue, United Airlines, Inc., Terminal E Project, AMT, 4.75%, 7/1/2024 Houston, TX, Airport Systems Revenue, Special Facilities Continental Airlines, Inc. Terminal Projects, AMT, 6.625%, 7/15/2038 La Vernia, TX, Higher Education Finance Corp. Revenue, Lifeschools of Dallas: Series A, Prerefunded, 7.25%, 8/15/2031 Series A, Prerefunded, 7.5%, 8/15/2041 Lewisville, TX, Combination Contract Revenue, 6.75%, 10/1/2032 Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, AEP Texas Central Co. Project, Series A, 4.4%, 5/1/2030, INS: AMBAC Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, Central Power & Light Co. Project, Series A, 6.3%, 11/1/2029 North Texas, Tollway Authority Revenue: First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 First Tier, Series A, 6.25%, 1/1/2039 Red River, TX, Health Facilities Development Corp., Retirement Facilities Revenue, MRC Crossings Project, Series A, 8.0%, 11/15/2049 Red River, TX, Health Facilities Development Corp., Retirement Facilities Revenue, Sears Methodist Retirement System Obligated Group Project: Series A, 5.45%, 11/15/2038* Series A, 6.05%, 11/15/2046* Series D, 6.05%, 11/15/2046* Series B, 6.15%, 11/15/2049* Series C, 6.25%, 5/9/2053* San Antonio, TX, Convention Center Hotel Finance Corp., Contract Revenue, Empowerment Zone, Series A, AMT, 5.0%, 7/15/2039, INS: AMBAC Tarrant County, TX, Cultural Education Facilities Finance Corp., Retirement Facility, Mirador Project: Series A, 8.125%, 11/15/2039 Series A, 8.25%, 11/15/2044 Texas, Dallas/Fort Worth International Airport Revenue: Series D, 5.0%, 11/1/2035 Series A, 5.25%, 11/1/2038 Texas, Love Field Airport Modernization Corp., Special Facilities Revenue, Southwest Airlines Co. Project, 5.25%, 11/1/2040 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series D, 5.625%, 12/15/2017, GTY: Merrill Lynch & Co., Inc. Series D, 6.25%, 12/15/2026, GTY: Merrill Lynch & Co., Inc. Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue, 5.5%, 8/1/2020, GTY: The Goldman Sachs Group, Inc. Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue, 5.0%, 12/15/2030 Texas, State Private Activity Bond, Surface Transportation Corp. Revenue, Senior Lien, North Tarrant Express Mobility Partners Segments LLC, AMT, 6.75%, 6/30/2043 Texas, State Transportation Commission-Highway Improvement, 5.0%, 4/1/2044 Texas, Uptown Development Authority, Tax Increment Contract Revenue, Infrastructure Improvement Facilities, 5.5%, 9/1/2029 Travis County, TX, Health Facilities Development Corp. Revenue, Westminster Manor Health: 7.0%, 11/1/2030 7.125%, 11/1/2040 Virginia 0.7% Virginia, Marquis Community Development Authority Revenue: Series C, Zero Coupon, 9/1/2041 Series B, 5.625%, 9/1/2041 Virginia, Mosaic District Community Development Authority Revenue, Series A, 6.875%, 3/1/2036 Virginia, Peninsula Ports Authority, Residential Care Facility Revenue, Virginia Baptist Homes, Series C, 5.4%, 12/1/2033 Virginia, State Small Business Financing Authority Revenue, Elizabeth River Crossings LLC Project, AMT, 6.0%, 1/1/2037 Washington 3.4% Klickitat County, WA, Public Hospital District No. 2 Revenue, Skyline Hospital, 6.5%, 12/1/2038 Washington, Energy Northwest Electric Revenue, Columbia Station: Series A, 5.0%, 7/1/2024 Series A, Prerefunded, 5.0%, 7/1/2024 Washington, Port of Seattle, Industrial Development Corp., Special Facilities — Delta Airlines, AMT, 5.0%, 4/1/2030 Washington, State General Obligation, Series 2007A, Prerefunded, 5.0%, 7/1/2023, INS: AGMC Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center: Series B, 5.75%, 8/15/2037, INS: ACA Series A, 6.125%, 8/15/2037 Washington, State Housing Finance Commission, Rockwood Retirement Communities Project, Series A, 7.375%, 1/1/2044 West Virginia 0.8% West Virginia, State Hospital Finance Authority Revenue, Charleston Medical Center, Series A, 5.625%, 9/1/2032 West Virginia, State Hospital Finance Authority Revenue, Thomas Health Systems: 6.5%, 10/1/2028 6.5%, 10/1/2038 Wisconsin 0.8% Wisconsin, Public Finance Authority, Apartment Facilities Revenue, Senior Obligation Group, AMT, 5.0%, 7/1/2042 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series A, 5.625%, 4/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, St. John's Communities, Inc., Series A, 7.625%, 9/15/2039 Other Territories 0.1% Non-Profit Preferred Funding Trust I, Series A1, 144A, 4.22%, 9/15/2037 Total Municipal Bonds and Notes (Cost $1,542,064,850) Underlying Municipal Bonds of Inverse Floaters (d) 13.8% California 0.3% San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (e) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (e) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.354%, 11/1/2015, Leverage Factor at purchase date: 2 to 1 Hawaii 0.6% Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2027 (e) Trust: Hawaii, State General Obligation, Series 2867, 144A, 18.17%, 5/1/2016, Leverage Factor at purchase date: 4 to 1 Louisiana 0.6% Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2033 (e) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2034 (e) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2035 (e) Trust: Louisiana, State Gas & Fuels Tax Revenue, Series 3806, 144A, 9.418%, 5/1/2018, Leverage Factor at purchase date: 2 to 1 Nevada 2.5% Clark County, NV, School District, Series C, 5.0%, 6/15/2021 (e) Clark County, NV, School District, Series C, 5.0%, 6/15/2022 (e) Clark County, NV, School District, Series C, 5.0%, 6/15/2023 (e) Trust: Clark County, NV, School Improvements, Series 2008-1153, 144A, 9.181%, 6/15/2015, Leverage Factor at purchase date: 2 to 1 Las Vegas Valley, NV, General Obligation, Water District, Series A, 5.0%, 2/1/2035 (e) Las Vegas Valley, NV, General Obligation, Water District, Series A, 5.0%, 2/1/2036 (e) Trust: Las Vegas Valley, NV, General Obligation, Water District, 144A, 9.398%, 2/1/2016, Leverage Factor at purchase date: 2 to 1 New York 2.2% New York, State Dormitory Authority Revenues, Personal Income Tax Revenue, Series A, 5.0%, 3/15/2023 (e) Trust: New York, State Dormitory Authority Revenues, Secondary Issues, Series 1955-2, 144A, 18.243%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 New York, State Dormitory Authority, Personal Income Tax Revenue, Series F, 5.0%, 2/15/2035 (e) Trust: New York, State Dormitory Authority Revenues, Series 4688, 144A, 9.49%, 3/15/2024, Leverage Factor at purchase date: 2 to 1 New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2025 (e) New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2026 (e) New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2027 (e) Trust: New York, State Environmental Facilities Corp., Clean Drinking Water, Series 2870, 144A, 16.574%, 12/15/2015, Leverage Factor at purchase date: 3.6 to 1 New York City, NY, Transitional Finance Authority Revenue, Series C-1, 5.0%, 11/1/2027 (e) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 2072, 144A, 11.465%, 11/1/2027, Leverage Factor at purchase date: 2.5 to 1 Ohio 0.7% Ohio, State Higher Educational Facilities Commission Revenue, Cleveland Clinic Health, Series A, 5.125%, 1/1/2028 (e) Ohio, State Higher Educational Facilities Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2033 (e) Trust: Ohio, State Higher Educational Revenue, Series 3139, 144A, 14.639%, 1/1/2016, Leverage Factor at purchase date: 3 to 1 Pennsylvania 2.3% Pennsylvania, State General Obligation, Series A, 5.0%, 8/1/2023 (e) Trust: Pennsylvania, State General Obligation, Series R-11505-1, 144A, 45.299%, 8/1/2015, Leverage Factor at purchase date: 10 to 1 Pennsylvania, State Revenue Bond, Series A, 5.0%, 8/1/2024 (e) Trust: Pennsylvania, State Revenue Bond, Series 2720, 144A, 12.996%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Tennessee 0.9% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2024 (e) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-1, 144A, 18.256%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Texas 3.1% Conroe, TX, Independent School District, School Building, 5.0%, 2/15/2024 (e) Conroe, TX, Independent School District, School Building, 5.0%, 2/15/2025 (e) Trust: Conroe, TX, Independent School District, Series 2487, 144A, 18.137%, 8/15/2015, Leverage Factor at purchase date: 4 to 1 Harris County, TX, Flood Control District, Series A, 5.0%, 10/1/2034 (e) Trust: Harris County, TX, Flood Control District, Series 4692, 144A, 9.59%, 10/11/2018, Leverage Factor at purchase date: 2 to 1 San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2024 (e) Trust: San Antonio, TX, Electric & Gas Revenue, Series 2957, 144A, 13.78%, 2/1/2016, Leverage Factor at purchase date: 3 to 1 Texas, North East Independent School District, School Building, Series A, 5.0%, 8/1/2024 (e) Trust: Texas, North East Independent School District, Series 2355, 144A, 22.68%, 8/1/2015, Leverage Factor at purchase date: 5 to 1 Texas, State Transportation Commission Revenue, 5.0%, 4/1/2026 (e) Trust: Texas, State Transportation Commission Revenue, Series 2563, 144A, 22.56%, 4/1/2015, Leverage Factor at purchase date: 5 to 1 Washington 0.6% Washington, State General Obligation, Series A, 5.0%, 7/1/2025 (e) Trust: Washington, State General Obligation, Series 2154, 144A, 22.68%, 7/1/2015, Leverage Factor at purchase date: 5 to 1 Total Underlying Municipal Bonds of Inverse Floaters (Cost $228,231,233) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,770,296,083)† Floating Rate Notes (d) ) ) Other Assets and Liabilities, Net Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project, AMT* % 9/1/2035 Brazos River, TX, Pollution Control Authority Revenue, Series D-1, 144A, AMT* % 5/1/2033 Red River, TX, Health Facilities Development Corp., Retirement Facilities Revenue, Sears Methodist Retirement System Obligated Group Project, Series A* % 11/15/2038 Red River, TX, Health Facilities Development Corp., Retirement Facilities Revenue, Sears Methodist Retirement System Obligated Group Project, Series A* % 11/15/2046 Red River, TX, Health Facilities Development Corp., Retirement Facilities Revenue, Sears Methodist Retirement System Obligated Group Project, Series D* % 11/15/2046 Red River, TX, Health Facilities Development Corp., Retirement Facilities Revenue, Sears Methodist Retirement System Obligated Group Project, Series B* % 11/15/2049 Red River, TX, Health Facilities Development Corp., Retirement Facilities Revenue, Sears Methodist Retirement System Obligated Group Project, Series C* % 5/9/2053 * Non-income producing security. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of November 30, 2014. † The cost for federal income tax purposes was $1,613,429,723. At November 30, 2014, net unrealized appreciation for all securities based on tax cost was $173,343,884. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $208,816,740 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $35,472,856. (a) When-issued security. (b) At November 30, 2014, this security has been pledged, in whole or in part, as collateral for tender option bond trust. (c) Partial payment of interest received for 6/1/14 interest payment (37% received); 12/1/14 interest payment received in full. (d) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. The Floating Rate Notes represent leverage to the Fund and is the amount owed to the floating rate note holders. (e) Security forms part of the below inverse floater. The Fund accounts for these inverse floaters as a form of secured borrowing, by reflecting the value of the underlying bond in the investments of the Fund and the amount owed to the floating rate note holder as a liability. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ACA: ACA Financial Guaranty Corp. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities, which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (f) $
